Citation Nr: 0532823	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  96-23 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to an evaluation in excess of 30 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to August 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In a June 2005 letter, the veteran was informed that the 
Veterans Law Judge who presided at the hearing he had in 
November 1999 was no longer employed by the Board.  Given 
such, the veteran was informed that he was entitled to 
another hearing.  The veteran did not respond to the letter, 
and as he was informed at that time, the Board will assume 
that he does not want another hearing.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran has been diagnosed with PTSD.  

3.  The veteran did not engage in combat with the enemy, and 
his purported PTSD stressor remains uncorroborated.  

4.  The veteran's headache disability is manifested by 
complaints of pain relieved with medication.  The headaches 
occur twice a month.   


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (d) and (f) (2005).


2.  The criteria for a rating in excess of 30 percent for 
headaches have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.124a, Diagnostic Code 8100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. If the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).

Regulations specific to PTSD service connection claims 
require (1) a medical evidence of a PTSD diagnosis in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in- 
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).  

If the evidence establishes that the veteran had engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of such service, then the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2005).

The veteran served on active duty from July 1981 to August 
1991.  He served on active duty in the Persian Gulf from 
August 1990 to August 1991.  His military occupational 
specialty was as an airlift aircraft maintenance specialist.  
See DD 214; DA Form 20.

The veteran here does not specifically maintain that he 
personally had engaged in combat against the enemy.  Rather, 
he maintains that his unit was subject to frequent SCUD 
attacks while escorting prisoners of war in Saudi Arabia.  
Attempts were made by the RO to obtain information from the 
veteran regarding the claimed stressor.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

A determination as to whether the appellant is a combat 
veteran is particularly significant in a PTSD claim because 
he is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).   


The veteran has stated that he did not participate in combat, 
and this is supported by the records which show no evidence 
of such.  The reported incidents of being subjected to SCUD 
attacks, assuming that they did occur as alleged, could 
indicate in-service trauma.  However none of these reports 
has been adequately verified and the veteran has not provided 
sufficient information to verify the alleged stressor events, 
although he has been requested to do so on more than one 
occasion.  Uncorroborated allegations of proximity to a 
combat area, without more, is insufficient to establish 
combat service.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the Court reversed the Board's denial of a claim 
for service connection for PTSD on the basis of an 
unconfirmed in-service stressor.  However, in Pentecost, the 
claimant submitted evidence that his unit was subjected to 
rocket attacks.  The Court noted that corroboration of every 
detail of a stressor under such circumstances, such as the 
claimant's own personal involvement, is not necessary.  See, 
also, Suozzi v. Brown, 10 Vet. App. 307 (1997).  The facts in 
this case are distinguishable because the veteran has 
submitted no independent evidence of the occurrence of the 
claimed stressor (that is, evidence other than his own 
accounting), and has not replied to requests from the RO, 
sent in November 2000 and in August 2002, for information 
regarding his stressors.  The veteran has a duty to cooperate 
with VA, see Wood v. Derwinski, 1 Vet. App. 190 (1991), and 
in this regard he has failed to do so.  

In light of the foregoing, although the evidence shows that 
the veteran served in the Persian Gulf, the evidence does not 
support the conclusion that he personally engaged in combat 
with the enemy, or that he was exposed to combat, and the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  

As for requisite medical evidence, the claims folder includes 
service medical records, VA medical treatment and C&P 
examination records.  The veteran's service medical records, 
are completely devoid of any complaint of, or treatment for, 
psychiatric problems or in-service trauma.  There is no 
showing after service of treatment for a psychiatric 
complaints within the first post service year.  On VA 
examination in May 1995, PTSD was diagnosed.  The Board is 
unable to accept the diagnosis of PTSD as being based upon a 
confirmed stressor because the preponderance of the evidence 
is against a finding that the veteran had combat service, and 
the record does not otherwise contain independent evidence 
confirming his account of in-service stressors.  

In conclusion, with no competent evidence of either combat 
service or corroborated PTSD stressor, the Board does not 
find recent medical evidence diagnosing PTSD persuasive here.  
As such, the basic elements of a PTSD service connection 
claim (see 38 C.F.R. § 3.304(f) (2005)) have not been met.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the PTSD claim, and that the benefit-of-
reasonable doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

Headaches

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R.§§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether they 
were raised by the appellant or not, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected headaches are rated under the 
criteria in the VA Schedule for Rating Disabilities for 
Migraine.  A 30 percent rating is assigned with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  The highest or 50 
percent rating may be assigned with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124, Diagnostic Code 
8100.  

Service connection for headaches has been in effect since 
March 1993 when the RO granted service connection, and 
assigned a noncompensable evaluation.  This was based on 
service medical records and a January 1993 VA examination 
which showed headaches once a week.  

VA outpatient treatment records beginning in 1994 show 
treatment for headache complaints on several occasions in 
November 1994, with continuing complaints in 1995.  In May 
1995 on examination by VA, the veteran reported that he had 
headaches about once every two or three days, and that he 
takes shots at the first sign of a headache.  He reported 
that the headaches lasted six to eight hours and are 
associated with nausea.  

In July 1995, the RO increased the veteran's rating to 10 
percent disabling. 

At his hearing at the RO in October 1995, the veteran 
reported that he has headaches that last from several hours 
to several days, and that he has to leave work.  He testified 
that they occur three to five times a month.  He reported 
that he missed 15 to 18 days a month.  He stated that he goes 
into a dark quiet room when he has headaches.  

VA outpatient treatment records show continuing treatment for 
headache complaints in 1996.  In August 1996, the RO 
increased the veteran's rating to 30 percent disabling.  

At his hearing before the Board in November 1999, the veteran 
stated that when he has a headache, he will stay in a dark 
closet until he can get something for the pain.  VA 
outpatient treatment records show that in December 2001, the 
veteran reported having headaches every ten to twelve days.  
In February 2002 and in April 2002, he reported that the 
frequency of his headaches was decreasing.  

On VA examination in June 2004, the veteran stated that he 
had headaches about twice a month.  He reported that he often 
has to stay at work and not be able to get his medications.  
He indicated that he was employed by a defense counselor.  He 
also stated that while he was working in Egypt for eight and 
a half months, he missed a month of work due to headaches.  
He described the headaches as occurring about twice a month 
currently, that they may last from two or three hours to 
twelve to twenty-four hours or even several days, and that 
they can subside fairly early if he gets his medication.  The 
impression was, migraine headaches occurring approximately 
two times a month.  The examiner reported that the numbers 
were confusing in this matter and that the exact frequency of 
the prostrating headaches was difficult to determine, but the 
veteran appeared to have some prostrating headaches and did 
miss some work, but the frequency was twice a month.  

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a schedular 
rating in excess of the currently assigned 30 percent.  This 
is based on the VA examination report, the veteran's 
testimony, and VA outpatient treatment records.  While 
prostrating headaches were noted by the recent VA examiner, 
there is no clinical documentation that the veteran's 
headaches are very frequent completely prostrating and 
prolonged headaches which produce severe economic 
inadaptability.  The clinical evidence of record does not 
demonstrate or support a finding of the existence of very 
frequent completely prostrating and prolonged attacks and the 
veteran's reports of his employment history do not indicate 
that the headache disability is productive of severe economic 
inadaptability.  Accordingly, the Board finds that a 30 
percent rating is the appropriate evaluation in this case and 
that the degree of impairment resulting from the service-
connected headaches in this case does not more nearly 
approximate the next higher (50%) rating. 38 C.F.R. §§ 4.7, 
4.124, Diagnostic Code 8100.

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the appellant's headache disability presented 
such an unusual or exceptional disability picture so as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations. 38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  The 
Board finds that the schedular evaluation in this case was 
not inadequate.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any hospitalization for his headaches, nor has 
he required any extensive treatment beyond medication and 
rest.  The veteran is employed and has been for several 
years.  The appellant has not offered any objective evidence 
of any symptoms due to the chronic headaches that would 
render impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case. See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).

The findings needed for an evaluation in excess of 30 percent 
were not demonstrated in the evidence of record.  Since the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for the appellant's 
chronic headaches, the benefit-of-the-doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (2001).

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in July 2003.  

The July 2003 letter satisfied the content requirement of a 
VCAA notice.  A VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).

The July 2003 VCAA letter informed the appellant concerning 
the information and evidence necessary to substantiate his 
claim.  The letter explained which information or evidence it 
needed from him and what he could do to help with the claim.  
The RO advised him as to what VA would do to assist him in 
the development of the evidence to support his claim.  The 
VCAA notice letter did not contain the "fourth element," 
informing him of the need to submit medical evidence.  
However, in January 1995, in November 2000 and again in 
August 2002 the RO requested information from the veteran.  
He did not respond; however, he has been provided with 
information on what was needed from him in this claim on 
several occasions.   Thus, the lack of a specific request 
that he provide evidence in his possession did not prejudice 
him.  

It is noted that the veteran has reported having applied 
unsuccessfully for benefits from the Social Security 
Administration several times.  The Board finds that remanding 
this claim to secure any SSA records is not necessary.  It is 
noted that the veteran did not indicate which disability or 
disabilities were the basis of his claims and it is further 
noted that he reported being employed on VA examination in 
June 2004.  Thus the record does not suggest that the SSA 
records would provide evidence of the manifestations required 
for an increased rating for headaches or specific evidence 
concerning the veteran's inservice stressors.  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini, since the initial denial occurred 
well before enactment of VCAA.  The Court acknowledged in 
Pelegrini at 120 that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The requisite notifications were ultimately provided to the 
appellant before the final transfer and certification of the 
case to the Board, and he had ample time in which to respond 
to the notice letter.  Viewed in context, the furnishing of 
the VCAA notice after the decision that led to the appeal did 
not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005).  The appellant has had a "meaningful opportunity 
to participate effectively" in the processing of his claim.  
Mayfield , Id.  The Board finds that the present adjudication 
of the issue on appeal will not result in any prejudice to 
the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
had hearings, and has been examined.  Records have been 
obtained.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.  




ORDER

Service connection for PTSD is denied.  

An increased evaluation for migraine headaches beyond 30 
percent is denied.  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


